Exhibit 10(a)(18)

July 9, 2013

Mr. Kenneth T. Neilson

6801 SE Wood Lark Lane

Hobe Sound, FL 33455

 

Re: Board Service and Employment Terms

Dear Ken:

This will confirm the terms of your continued board service with, and employment
offered to you by, Patriot National Bancorp, Inc. (“Bancorp”) and Patriot
National Bank (“Bank”) (collectively, “Patriot”).

Roles and Responsibilities. You will continue to serve as a director on the
Boards of Directors of Bancorp and the Bank, for which you will not be entitled
to any compensation except as provided herein. You will also serve as President
and Chief Executive Officer of Bancorp, reporting to Bancorp’s Board of
Directors, and as President and Chief Executive Officer of the Bank, reporting
to the Bank’s Board of Directors.

During the term of your employment as President and Chief Executive Officer of
Bancorp and the Bank, you shall be employed on a full time basis, spending, on
average, at least thirty-five (35) hours per week in-person at the bank, and
shall have such titles and authority, perform such duties, discharge such
responsibilities and render such services as are consistent with your role, as
determined by the applicable Board of Directors in its sole discretion. During
the term of your employment as President and Chief Executive Officer of Bancorp
and the Bank, you shall render your services diligently, faithfully and to the
best of your ability, devoting substantially all of your business time, energy
and skills to Patriot (provided, however, that nothing herein shall preclude you
from making and managing your personal investments, or serving in any capacity
with any civic, educational or charitable organization, so long as such
activities are disclosed to the Boards of Directors of Bancorp and the Bank, and
only if such activities do not substantially interfere with your
responsibilities to Patriot).

 

- 1 -



--------------------------------------------------------------------------------

Term. We anticipate that your first day of employment as President and
Chief Executive Officer of Bancorp and the Bank (your “Commencement Date”) will
be on or about March 18, 2013. The term of your employment with Patriot under
this agreement shall be one year, commencing on the Commencement Date, unless
you and Patriot agree to extend the term on mutually agreeable terms. From and
following the one year anniversary of the Commencement Date (i) your employment
with Patriot shall not automatically terminate, you will continue to be employed
by Patriot as an at-will employee, and this agreement shall have no continuing
legal effect except as otherwise provided herein, and (ii) you will continue to
serve as a member of the Bank and Bancorp Boards of Directors, irrespective of
your employment status, except as is otherwise set forth herein.

Compensation. You will not be paid a base salary, provided that to the extent
the failure to pay you a base salary would violate any federal, state or local
law, you will be paid a minimum amount of base salary in order to comply with
such law, which will be paid to you in accordance with the applicable terms of
any such federal, state or local law (to the extent any such base salary is
required to be paid, such amount, the “Required Base Salary”). You will be
eligible for employee benefit coverage under Patriot’s plans, pursuant to the
terms thereof.

Patriot shall pay to you, within five (5) business days following the
Commencement Date, a signing bonus of two hundred thousand dollars
($200,000.00), minus required tax withholding amounts; provided that in the
event your employment with Patriot is terminated by Patriot for Cause or by you
without Good Reason (as such terms are defined below) (i) within three
(3) months following the Commencement Date, you shall re-pay to Patriot fifty
percent (50%) of such signing bonus or (ii) more than three (3), but less than
six (6), months following the Commencement Date, you shall re-pay to Patriot
twenty-five percent (25%) of such signing bonus.

For purposes of this agreement: (i) “Cause” shall mean (a) your gross misconduct
or gross neglect of your duties, including breach of your fiduciary duties as a
member of the Board of Directors of Bancorp or the Bank; (b) your commission of
any fraud, misappropriation, embezzlement or similar act, which could result in
material injury to Patriot or any of its affiliates, monetarily or otherwise;
(c) your indictment, conviction of, or a plea of nolo contendere to, a crime
constituting (1) a felony under the laws of the United States or any state
thereof or (2) a misdemeanor involving moral turpitude; (d) your material breach
of any material provision of any Bank or Bancorp policy or procedure; or
(e) your willful and material breach of a provision of this agreement (or other
material agreement between you and the Bank or Bancorp); provided, however, that
Patriot must provide you with notice of any condition or event giving rise to
Cause (solely to the extent curable) and you shall have fifteen (15) days in
which to cure such condition or event (solely to the extent curable) and
(ii) “Good Reason” shall mean (a) a material reduction in your authority, duties
or responsibilities or (b) a material breach by Patriot of this agreement;
provided, however, that you must provide Patriot with notice of any condition or
event giving rise to Good Reason within fifteen (15) days of the initial
occurrence of such condition or event and Patriot shall have fifteen (15) days
in which to cure such condition or event, immediately after which your
employment shall immediately terminate if such condition or event is not cured.

 

- 2 -



--------------------------------------------------------------------------------

The Bancorp Board of Directors will take all necessary steps, within the ninety
(90) day period following the Commencement Date, to cause the Patriot National
Bancorp 2012 Stock Plan (the “Stock Plan”) to be amended to permit restricted
stock to be granted to members of the Boards of Directors who are also
employees. Immediately following obtaining shareholder approval for the above
change to the Stock Plan, in connection with your service on the Bancorp and
Bank Boards of Directors, you will be granted, subject to approval by the
Bancorp Board of Directors, such whole number of shares of Bancorp restricted
stock (“Shares”) that is obtained by dividing three hundred thousand dollars
($300,000.00) by the closing price of Bancorp common stock on the date this
agreement is fully executed by you and Patriot (the “Restricted Stock Award”).

Subject to approval by the Bancorp Board of Directors, the Restricted Stock
Award will be subject to a vesting schedule, under which the Restricted Stock
Award will vest in equal one-third (1/3) increments commencing on December 31,
2013, and then December 31, 2014, and December 31, 2015. With respect to the
vesting of the Restricted Stock Award, Bancorp will withhold such number of
Shares as is required to satisfy (1) the tax withholding requirements arising in
connection with such vesting events, unless at a time prior to such tax event,
you irrevocably commit to Bancorp (at a time when you are not in possession of
inside information, and are otherwise permitted to make investment decisions
regarding the Restricted Stock Award) to satisfy required tax withholding
requirements from your personal funds, and the Restricted Stock Award will
otherwise be subject to the terms and conditions set forth under the Stock Plan
and an applicable award agreement, as determined by the Bancorp Board of
Directors in its discretion and (2) the payment of any Required Base Salary, if
applicable.

 

- 3 -



--------------------------------------------------------------------------------

In the event that your service on the Boards of Directors of Bancorp and the
Bank is terminated by Patriot or you voluntarily cease to serve as a member of
the Boards of Directors of Bancorp and the Bank, in either case for any reason,
then any portion of the Restricted Stock Award that remains unvested as of the
date of your cessation from the Bancorp and Bank Boards of Directors will be
forfeited and canceled on the date of such cessation; provided, however, that in
the event that your service on the Boards of Directors of Bancorp and the Bank
is terminated by reason of your death or Disability (within the meaning under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)), any
portion of the Restricted Stock Award that is not vested as of the date of
termination for such reasons shall become immediately vested.

Local Housing. Patriot understands that you are a resident of Florida. During
your employment as President and Chief Executive Officer, Patriot shall provide
local, fully furnished housing accommodations to you in a manner to be mutually
agreed by you and Patriot. It is understood that such housing accommodations may
be REO property held by Patriot, in which case you will cooperate with Patriot
in its continuing efforts to sell such property. The housing accommodations
shall include, to the extent applicable, rental payments, all utilities and
maintenance (“Housing Costs”).

Automobile. During your employment as President and Chief Executive Officer,
Patriot will provide to you a monthly automobile allowance of up to one thousand
five hundred dollars ($1,500.00), which may be used for lease payments, if
applicable, as well as fuel, insurance, repairs and maintenance.

Reasonable Travel Expenses. Patriot will reimburse to you (within thirty
(30) days following presentment) for any and all reasonable travel expenses
incurred by you during your employment as President and Chief Executive Officer,
provided that, with respect to air travel between Florida and Connecticut,
Patriot will reimburse you for airfare and parking a vehicle at the airport, not
to exceed $6,000.00 per quarter without approval by the Compensation Committee
of the Bank’s and Bancorp’s Boards of Directors (“Travel Reimbursements”).

 

- 4 -



--------------------------------------------------------------------------------

Regulatory Matters. The commencement and terms of your employment are subject to
prior review and non-objection by applicable banking regulators. Notwithstanding
anything herein to the contrary, Patriot shall not have any obligation to make
any payment or take any action that is prohibited by applicable law, regulation,
or regulatory directive, including, but not limited to, the FDIC golden
parachute regulations provided at 12 C.F.R. part 359. Consistent with applicable
regulatory and accounting requirements, expenses and obligations with respect to
your employment shall be allocated by Patriot, in its sole discretion, between
Bancorp and the Bank based on the expected amount of time you spend working for
each. Such allocation is subject to change in the sole and absolute discretion
of Bancorp and the Bank.

Tax Matters. Patriot may withhold from any amounts payable under this agreement
such federal, state, and local taxes as may be required to be withheld pursuant
to any applicable law or regulation. If necessary, Patriot will make additional
payments to you (“Tax Gross-ups”) to negate the adverse tax impact to you of any
and all income imputed to you in connection with Housing Costs, Travel
Reimbursements, or the Tax Gross-ups themselves. Patriot understands that you
are, and expect to remain, a permanent Florida resident and that you recognize
income each year that is unrelated to your service with Patriot. If, as a result
of your service with Patriot, you become subject to taxation by the State of
Connecticut with respect to income other than Patriot-related income, then the
Tax Gross-ups shall also include amounts necessary to negate the adverse tax
impact to you of the imposition of tax by Connecticut upon any and all of your
income (other than Patriot-related income) that would not otherwise have been
subject to taxation by Connecticut; provided that the aggregate amount included
in the Tax Gross-ups on account of this sentence shall not exceed $150,000.00.
The Tax Gross-ups will be calculated by a national benefits consulting firm or
certified public accounting firm, the fees of which shall be paid by Patriot. To
the extent applicable, the Tax Gross-ups shall be paid as soon as
administratively possible after the liability for the underlying amounts becomes
fixed, provided that any such payment shall be paid at a time and in a manner
that complies with, and does not result in additional penalties or taxes under,
Section 409A of the Code. You agree to advise Patriot immediately in the event
that you are contacted by applicable tax authorities with respect to such tax
matters, and you agree to permit Patriot to participate in the resolution of
such matters.

 

- 5 -



--------------------------------------------------------------------------------

If the payments and benefits provided for under this agreement or otherwise
payable to you constitute “parachute payments” within the meaning of
Section 280G of the Code and will be subject to the excise tax imposed by
Section 4999 of the Code, then those payments and benefits shall be subject to
reduction to the extent necessary to assure that the payments and benefits
provided to you under this agreement will be limited to the greater of (i) the
amount of payments and benefits which can be provided without triggering a
parachute payment under Code Section 280G or (ii) the maximum dollar amount of
payments and benefits which can be provided under this agreement so as to
provide you with the greatest after-tax amount of such payments and benefits
after taking into account any excise tax that you may incur under Code
Section 4999 with respect to those payments and benefits and any other benefits
or payments to which you may be entitled in connection with any change in
control or ownership of Patriot or the subsequent termination of your
employment.

This agreement shall be interpreted and administered in a manner so that any
amount or benefit payable hereunder shall be paid or provided in a manner that
is either exempt from or compliant with the requirements of Section 409A of the
Code. Notwithstanding any other provision herein, if any provision of this
agreement conflicts with the requirements of Section 409A of the Code, the
requirements of Section 409A of the Code shall supersede any such provision. In
no event will Patriot or any of its affiliates be liable for any additional tax,
interest or penalties that may be imposed on you by Section 409A of the Code or
any damages for failing to comply with Section 409A of the Code. All payments to
be made upon a termination of employment under this agreement shall, to the
extent required to avoid accelerated or additional tax under Section 409A of the
Code, be made only upon a “separation from service” within the meaning under
Section 409A of the Code. To the extent required in order to avoid an
accelerated or additional tax under Section 409A of the Code, amounts that would
otherwise be payable pursuant to this agreement during the six-month period
immediately following your separation from service shall instead be paid on the
first business day after the date that is six months following your separation
from service (or, if earlier, your death). No reimbursement payable to you
pursuant to any provision of this agreement or otherwise pursuant to any plan or
arrangement of Patriot shall be paid later than the last day of the calendar
year following the calendar year in which the related expense was incurred, and
no such reimbursement during any calendar year shall affect the amounts eligible
for reimbursement in any other calendar year, except, in each case, to the
extent that the right to reimbursement does not provide for a “deferral of
compensation” within the meaning of Section 409A of the Code.

Other Provisions. This agreement shall be governed by the laws of the State of
New York, without reference to principles of conflicts or choice of law under
which the law of any other jurisdiction would apply.

 

- 6 -



--------------------------------------------------------------------------------

Patriot will reimburse you, within thirty (30) days following presentment, for
any and all reasonable attorney’s fees incurred by you in connection with the
negotiation of this agreement not to exceed $20,000.00. Each of you and Patriot
will bear your or its own attorney’s fees and costs incurred in any action or
dispute arising out of this agreement. In the event that you or Patriot brings a
legal action (whether at law or in equity) to enforce its or your rights or
remedies, or the obligations of the other party, under this agreement, the
prevailing party in such legal action shall be entitled to recover its or your
(as applicable) reasonable legal fees and expenses, and court costs, incurred in
connection therewith from the non-prevailing party.

Patriot’s obligations with respect to the Restricted Stock Award, Tax Gross-ups,
and attorney fee provision of the immediately preceding paragraph will survive
the termination of this agreement and the termination of your employment and
Board of Directors service with Patriot.

*    *    *

If you are in agreement with the terms set forth herein, please sign below and
return this agreement. We look forward to you assuming your new role.

 

Very truly yours,

/s/ Michael A. Carrazza

Michael A. Carrazza

I hereby agree to the terms of this agreement.

 

/s/ Kenneth T. Neilson

    Kenneth T. Neilson     Dated: July 9, 2013

 

- 7 -